Citation Nr: 0601040	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-36 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


INTRODUCTION

The appellant had periods of service with the National Guard 
from 1976 to 1995, including a period of active duty for 
training from September 1976 to February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for multiple 
sclerosis.  

In May 2004, the Board remanded the case for further 
development.  Thereafter the Board issued a decision on 
August 30, 2005, which was subsequently vacated.  See 
38 C.F.R. § 20.904 (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Following the Board remand in May 2004, the Appeals 
Management Center in Washington, DC, issued a supplemental 
statement of the case on July 27, 2005.  The veteran had 60 
days to respond to the supplemental statement of the case 
(see 38 C.F.R. § 20.302 (2005)), but the AMC forwarded the 
case to the Board prior to expiration of that period.  The 
veteran's representative responded to the supplemental 
statement of the case, but the veteran did not.  By 
forwarding the case to the Board prior to the expiration of 
the 60 day period following issuance of the supplemental 
statement of the case, the AMC was denying the veteran due 
process of law.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should again consider the claim of 
service connection for multiple 
sclerosis.  If the benefit sought on 
appeal is denied, the RO should issue a 
supplemental statement of the case  and 
afford the veteran and his representative 
appropriate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate action.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

